PER CURIAM.
Prior to June 1, 1955, plaintiff was employed as a deputy sheriff of Multnomah county. His employment was subject to the provisions of ORS ch 241, which provides civil service status for Multnomah county employes. Section 241.430 of that statute requires that no classified civil service employe shall be discharged without written notice and hearing.
On May 16 and 17, 1955, the then sheriff, Terry D. Schrunk, conducted an informal hearing in his office culminating in an order of discharge dated June 1, 1955. Plaintiff then filed a notice of appeal to the civil service commission. That body conducted a hearing and thereafter remanded the matter to the sheriff with instructions to conduct a hearing as required by statute. The actual effect of this order was a direction to the sheriff to initiate the proceedings de novo.
Plaintiff then filed this proceeding in the circuit court for Multnomah county, seeking a writ of review by that court. The circuit court entered an order quashing the writ and dismissed the cause. Plaintiff appeals. The only purpose that could be served by sustaining plaintiff’s contention would be to require the sheriff to conduct a hearing. This has been available to plaintiff at all times since the order of the civil service commission was entered. The plaintiff prevailed before the commission; hence there is nothing to review. The matter requires no further discussion to determine that plaintiff’s appeal is without merit.
Affirmed.